STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF       LOUISIANA                                                        NO.    2021    Kw    1368


VERSUS


KIRRY      JUPITER                                                                   JANUARY       31,    2022




In   Re:                          Jupiter,                        for     supervisory          writs,       22nd
                     Kirby                       applying
                     Judicial         District        Court,       Parish       of    St.    Tammany,        No.

                     479, 097.




BEFORE:              McDONALD,        LANIER,        AND   WOLFE,       JJ.


        WRIT          DENIED.         Ramos     v.    Louisiana,                 U. S. ,            140    S. Ct.

1390,          205     L. Ed. 2d      583 (    2020)       does     not       apply retroactively to

relator             whose    conviction         and    sentence         was    final at the time the
decision            was     rendered.          See    also      State   v.    Kelly,       2021- 00572 (     La.

9/ 27/ 21),           324    So. 3d     79 (   per    curiam).   Accordingly,                 the    district
court           did         not      err       by      dismissing   the   application                        for

postconviction                relief.




                                                           JMM

                                                           WIL
                                                           EW




COURT          OF   APPEAL,        FIRST   CIRCUIT

           r




           DEPUT            LERK   OF   COURT
                      FOR    THE   COURT